TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 21, 2018



                                     NO. 03-17-00299-CR


                                  Chano Casarez, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
   AFFIRMED IN PART; MODIFIED AND, AS MODIFIED, AFFIRMED IN PART --
                      OPINION BY JUSTICE FIELD




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments for Counts II, III, and V. Therefore, the Court affirms the judgments for

Counts II, III, and V. However, there was error in the trial court’s judgments for Counts I and IV

that requires correction. Therefore, the Court modifies the trial court’s judgments for Counts I

and IV to reflect that appellant pleaded guilty to those counts. The judgments for those counts,

as modified, are affirmed. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.